Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
                                                                   Nov 20 2013, 10:00 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

MARCE GONZALEZ, JR.                              GREGORY F. ZOELLER
Dyer, Indiana                                    Attorney General of Indiana

                                                 KATHERINE MODESITT COOPER
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

DINO D. HICKMON, SR.,                            )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )       No. 45A03-1305-CR-167
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                      APPEAL FROM THE LAKE SUPERIOR COURT
                       The Honorable Thomas P. Stefaniak, Jr., Judge
                             Cause No. 45G04-1207-FA-20



                                     November 20, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


DARDEN, Senior Judge
                             STATEMENT OF THE CASE

       Dino Demetric Hickmon, Sr., appeals his aggregate twenty-year sentence for two

Class B felony incest convictions involving his biological daughters. We affirm.

                                         ISSUE

       The sole issue presented for our review is whether Hickmon’s sentence is

inappropriate.

                       FACTS AND PROCEDURAL HISTORY

       S.H. and K.S. are two of Hickmon’s biological daughters. S.H. was born in March

1998, and K.S. was born in June 2000.

       On July 26, 2012, the State had originally charged Hickmon with three counts of

Class A felony child molesting and three counts of Class B felony incest. The two counts

of Class A felony child molesting and the two counts of Class B felony incest alleged acts

committed against S.H. sometime between 2004 and 2005, when S.H. was six or seven

years of age, and then again in 2011, when she was thirteen years of age. The other

counts of Class A felony child molesting and Class B felony incest alleged acts

committed against K.S. sometime between 2004 and 2005, when K.S. was three, four, or

five years of age.

       On March 7, 2013, just four days before trial, Hickmon pleaded guilty to two

counts of Class B felony incest pursuant to a plea agreement in which the State agreed to

dismiss the remaining charges and agreed to concurrent sentences; however, both parties

were free to argue as to the length of the sentences. The plea agreement incorporated a



                                            2
stipulated factual basis, which stated that S.H. and K.S. were Hickmon’s own biological

daughters and provided their birthdates. It also provided the following facts:

       4.     That between March 8, 2004, and June 15, 2005, the Defendant
              pulled down his pants and had [K.S.] perform oral sex on him.
       ....
       7.     That between May 31, 2011, and July 1, 2011, the Defendant placed
              his finger inside the vagina of [S.H.].

Appellant’s App. p. 41. The trial court accepted the plea and entered judgments of

conviction.

       At his sentencing hearing about a month later, Hickmon claimed he was innocent.

When the trial court asked why he would have lied during the guilty plea hearing,

Hickmon gave several reasons, ranging from a claim that he did not have a proper

attorney, to a claim that he wanted to be a “living sacrifice for [his] children for them to

be innocent,” to a claim that he was “just ready to get on and get it over with.” Tr. pp.

30, 32. The trial court had a discussion on the record with Hickmon, defense counsel,

and the State, and both parties declined to file any motions to withdraw the plea

agreement. The court did not find Hickmon’s claim of innocence to be credible and

proceeded to sentencing.

       As a mitigating factor, the trial court noted Hickmon’s guilty plea and acceptance

of responsibility; however, it placed little weight on this mitigator in light of Hickmon’s

newfound claim of innocence. As for aggravators, the court identified: (1) his criminal

history, which included five felonies for bank fraud, theft, and forgery; (2) his need for

correctional and rehabilitative treatment best provided by commitment to a penal facility;

and (3) that prior leniency had not deterred his criminal behavior (he had previously

                                             3
violated his probation by committing several new crimes). Finding that each aggravator

taken individually outweighed the single mitigator and that all the aggravators taken

collectively substantially outweighed the single mitigator, the court sentenced Hickmon

to twenty years on each Class B felony, to be served concurrently in accordance with the

plea agreement. Hickmon now appeals.

                            DISCUSSION AND DECISION

       Hickmon contends that his sentence is inappropriate. Although the trial court may

have acted within its lawful discretion in imposing Hickmon’s sentence, Article 7,

Sections 4 and 6 of the Indiana Constitution authorize independent appellate review and

revision of sentences through Indiana Appellate Rule 7(B), which provides that we “may

revise a sentence authorized by statute if, after due consideration of the trial court’s

decision, the Court finds that the sentence is inappropriate in light of the nature of the

offense and the character of the offender.” Reid v. State, 876 N.E.2d 1114, 1116 (Ind.

2007) (citing Anglemyer v. State, 868 N.E.2d 482, 491 (Ind. 2007), clarified on reh’g,

875 N.E.2d 218 (2007)). The defendant has the burden of persuading us that his sentence

is inappropriate. Id.

       We first look to the statutory sentencing range established for the class of the

offenses. Hickmon pleaded guilty to two Class B felonies. The statutory sentencing

range for a Class B felony is between six and twenty years, with the advisory sentence




                                            4
being ten years. Ind. Code § 35-50-2-5 (2005). 1 Hickmon was sentenced to concurrent

twenty-year terms.

        We next look to the nature of the offenses and Hickmon’s character. As to the

nature of the offenses, Hickmon forced two of his own biological daughters to engage in

deviate sexual conduct. He forced K.S. to perform oral sex on him, and he inserted his

finger into S.H.’s vagina.

        Hickmon’s core claim regarding the nature of the offenses appears to be that the

sparse facts provided in the stipulated factual basis warrant no more than advisory terms

of ten years. However, Hickmon may not merely tell us what sentence he believes to be

appropriate; his burden is to show us why the sentence imposed is inappropriate. See

Conley v. State, 972 N.E.2d 864, 876 (Ind. 2012).

        He has failed to sustain that burden here, as the stipulated factual basis, while

sparse, reveals several undisputed aggravating factors about the nature of the offenses.

First, Hickmon victimized his own biological daughters when S.H. was only thirteen

years old and K.S. was just three, four, or five years old. Their young ages made them

particularly vulnerable, and it is undeniable that K.S. was well below the “less than

sixteen (16) years of age” element enhancing the crime of incest from a Class C to a

Class B felony. Ind. Code § 35-46-1-3(a) (1994). Second, although the crime of incest

requires a familial relationship, see id. (biological relationship as parent, child,

grandparent, grandchild, sibling, aunt, uncle, niece, or nephew), not every crime of incest
1
  We acknowledge that the version of the statute applicable to a portion of the time period of the offense
relating to K.S. provided a presumptive rather than an advisory sentencing scheme. See Ind. Code § 35-
50-2-5 (1977). There is no claim that the change from the presumptive to the advisory sentencing scheme
affects our analysis here.
                                                    5
involves a violation of the type of trust such as that held by Hickmon as the biological

father of his victims. Third, each of Hickmon’s crimes was committed against a separate

victim.   This fact alone could justify consecutive sentences had Hickmon’s plea

agreement not required concurrent sentencing. See Sanchez v. State, 938 N.E.2d 720,

723 (Ind. 2010) (acknowledging that multiple victims generally justify imposition of

enhanced and consecutive sentences). Hickmon’s callous actions in taking advantage of

his young daughters do not warrant any revision to his sentence.

       As to his character, Hickmon’s criminal record includes five felony convictions.

In 1996, he committed bank fraud. Upon conviction, he was sentenced to executed time

in federal prison, given five years of supervised release, and ordered to pay over $31,000

in restitution. In 1998, a probation violation was filed for failing to submit monthly

reports, failing to give notification of his change of address, and failing to make payments

toward restitution. In 1999, a supplemental probation violation was filed for committing

felony theft. He was ultimately convicted of that theft offense and was sentenced to three

years in work release. In addition to the bank fraud and theft convictions, Hickmon has

three felony forgery convictions. Hickmon’s status as a five-time convicted felon shows

a continuous pattern of dishonest criminal conduct.

       Hickmon nonetheless argues that he does not have a history of sexual predatory

offenses. It is true that Hickmon has no prior convictions for a sex offense. However,

neither does this case involve a single episode of sexual abuse. Rather, he pleaded guilty

to two distinct offenses with separate victims that occurred several years apart. These



                                             6
crimes show an apparent need for immediate gratification at the expense of others, an

inability to conform to the rules of society, dishonesty, and an overall poor character.

       We acknowledge, as did the trial court, that Hickmon pleaded guilty in this case.

Nevertheless, he did not do so until four days before trial. He also gained substantial

benefits from his plea: (1) the trial court was forbidden from imposing consecutive

sentences, and (2) the State dismissed three Class A felony child molesting charges and

the remaining Class B felony incest charge. Given that the original charges alleged three

Class A felonies and three Class B felonies and were not crimes of a single criminal

episode, Hickmon faced possible consecutive sentences had he been convicted at trial.

The plea agreement substantially reduced his penal exposure.

       Finally, Hickmon cites cases in which child molesting sentences were revised

downward. He further notes that maximum sentences should be reserved for the worst

offenses and offenders. Herein, the potential maximum sentence, though, had the plea

agreement not mandated concurrent sentences, was forty years. Stated differently, the

longest sentence the trial court could have imposed upon Hickmon was only half the

sentence generally reserved for the worst offenses and offenders. The facts in evidence

reveal that Hickmon is not ready to accept responsibility for his antisocial behavior.

       In any event, in Brown v. State, 760 N.E.2d 243, 247 (Ind. Ct. App. 2002), trans.

denied, this Court, in commenting upon the argument that maximum sentences should be

reserved for the worst offenses and offenders, concluded: “We should concentrate less on

comparing the facts of this case to others, whether real or hypothetical, and more on

focusing on the nature, extent, and depravity of the offense for which the defendant is

                                             7
being sentenced, and what it reveals about the defendant’s character.”           The same

approach applies here. Whether we conclude that a sentence is inappropriate “turns on

our sense of the culpability of the defendant, the severity of the crime, the damage done

to others, and myriad other factors that come to light in a given case.” Cardwell v. State,

895 N.E.2d 1219, 1224 (Ind. 2008).

       Hickmon’s convictions arose out of separate incidents spanning a number of years

in which he engaged in deviate sexual conduct with two of his biological daughters. He

forced his three-, four-, or five-year-old daughter K.S. to perform oral sex on him, and,

several years later, he inserted his finger into thirteen-year-old S.H.’s vagina. He pleaded

guilty to the offenses just a few days before trial but then claimed a month later at his

sentencing hearing that he did not commit the offenses. The trial court determined that

his claim of innocence was not credible. Hickmon has five prior felony convictions, and

prior leniency has failed to deter his criminal behavior. For his crimes, the court imposed

an aggregate sentence of twenty years.        Given the nature of the offenses and his

character, this is far from inappropriate.

                                       CONCLUSION

       We therefore affirm Hickmon’s sentence.

       Affirmed.

RILEY, J., and PYLE, J., concur.




                                             8